Citation Nr: 0304978	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to December 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 RO decision, which determined that 
new and material evidence had not been received to reopen a 
claim of service connection for hypertension.  

In October 1996, the veteran testified at a hearing conducted 
by the undersigned Veterans Law Judge in Washington, D.C.  

In a December 1996 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for hypertension.  The Board also 
remanded the case to the RO for additional development.  

In May 2000 and January 2001, the Board remanded the case 
again for additional development.  


FINDING OF FACT

The veteran's currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during his 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in July 1993 and July 2002), Statement of 
the Case (in February 1994), and Supplemental Statements of 
the Case (in December 1999, May 2001, and July 2002), the RO 
has notified him of the evidence needed to substantiate his 
claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private sources).  The RO has also provided the 
veteran with the opportunity for hearings at the RO before a 
local hearing officer in June 1994 and before the undersigned 
Veterans Law Judge in October 1996.

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

In that regard, it is noted that unfortunately the veteran's 
service medical records are unavailable.  The record 
indicates that the veteran's records were transferred to the 
Army Board for Correction of Military Records (ABCMR) in 
October 1991.  The ABCMR has indicated that the case was 
closed out in March 1997 and returned to the National 
Personnel Records Center (NPRC), but a search for the records 
maintained at the NPRC was reportedly unsuccessful.  At this 
point, there is nothing further in the way of development 
that the VA can undertake.  

The veteran contends that his current hypertension had its 
onset during his period of active service.  His statements 
and hearing testimony reflect his contentions, and also his 
contention that his service medical records would show that 
he had been diagnosed and treated for hypertension while in 
service.  The veteran served on active duty from May 1964 to 
December 1971.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, such as hypertension, if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A review of the claims file show that the veteran's service 
medical records are unavailable.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

Based on its review of the present record, the Board finds 
the evidence to be in relative equipoise with respect to the 
veteran's claim of service connection for hypertension.  

The veteran's claim of service connection for hypertension 
was initially denied by the RO in a June 1987 decision.  At 
the time of that decision, the service medical records were 
apparently available.  The decision indicates that the 
veteran's blood pressure reading was 134/88 at his enlistment 
physical examination and that there was no evidence of any 
hypertension in service or to a compensable degree within one 
year of his release from active service.  

However, the only actual medical evidence presently of 
record, which is contemporaneous with the veteran's period of 
service, is a March 1971 report by Paul Draper, M.D.  It is a 
psychiatric study done on the veteran while he was jailed.  
It was done in four sessions in March 1971.  In that report, 
Dr. Draper states that his physical examination of the 
veteran showed persistent evidence of an elevated blood 
pressure.  The doctor did not specify the veteran's blood 
pressure readings.  

Post-service medical records show that in August 1986 the 
veteran was hospitalized at the University of Virginia for 
evaluation of cardiomegaly.  He gave a long history of 
hypertension severe enough that he was unable to obtain life 
insurance in the past.  On discharge, his diagnoses were 
dilated cardiomyopathy and hypertension.  Subsequent private 
and VA inpatient and outpatient medical records show that the 
veteran has continuously been treated for hypertension.  In a 
May 2001 VA outpatient record, a staff physician stated that 
the veteran was well known to him since the veteran's first 
visit at that VA medical center in January 1994.  The 
physician noted the March 1971 medical report of Dr. Draper, 
as well as other medical records concerning a mental 
disorder, and stated that he "strongly believed" that the 
veteran's mental/medical problems almost certainly began at 
the time he was in service.  

In addition, in statements received in April 1994 from the 
veteran's former spouse, his grandmother, and his brother-in-
law, it was asserted that they were aware of the veteran's 
development of hypertension during service and treatment for 
such at that time.  They, as lay persons, are not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  Nevertheless, they do provide 
a basis for concluding that the veteran had had high blood 
pressure problems during his period of service.  

The Board concludes that there is basis for relating the 
development of the veteran's current hypertension to service.  
In sum, the evidence in this case is relatively balanced in 
showing that his currently demonstrated hypertension as 
likely as not had its clinical onset in service.  By 
extending the benefit of the doubt to the veteran, service 
connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

